                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


DIANA MOSS,

           Plaintiff,

v.                                 Civil Action No. 2:19-cv-00409

ERIE INSURANCE PROPERTY AND
CASUALTY COMPANY,

           Defendant.


                   MEMORANDUM OPINION AND ORDER


           Pending are (1) defendant Erie Insurance Property and

Casualty Company’s motion to dismiss, filed October 31, 2019,

and (2) plaintiff Diana Moss’s motion to amend the complaint,

filed November 14, 2019.



                              I. Background


           Defendant Erie Insurance Property and Casualty Company

(“Erie”) removed this case on May 24, 2019 after plaintiff,

acting pro se, initiated this action, only against Erie, in the

Circuit Court of Kanawha County, West Virginia on April 26,

2019.   See Not. Removal, ECF No. 1.   The self-styled “Petition”

filed in state court alleged that the parties were unable to

settle an insurance claim related to plaintiff’s horse trailer.

See Pet., ECF No. 1-1 (“Pet.”).    Erie’s adjustor, “Mike Walker”
(or “Mr. Walker”), had allegedly determined that the market

value for plaintiff’s horse trailer was $71,450.00.        Id.   The

Petition alleged that Mr. Walker “acted in bad faith because he

offered substantially less money than true value.     He has

[failed] to try to negotiate on settlement.    He has not

disclosed a policy and his quotes were falsely created.”

Notably, the Petition states that Mr. Walker “states his offer

was made 2 years ago.”    Id.


             On September 17, 2019, Magistrate Judge Tinsley issued

an order and notice that set the initial schedule in this case,

which allowed the parties until October 31, 2019 to amend the

pleadings or join additional parties.     After retaining counsel

in this case, plaintiff filed a “Verified Amended Complaint” on

October 17, 2019 without filing a corresponding motion for the

court’s leave.    See Verified Am. Compl., ECF No. 9 (“Verified

Am. Compl.”).     The Verified Amended Complaint adds Michael

Walker as a named defendant for the first time and contains

three claims: (Count I) Breach of Contract Failure to Make a

Commercially Reasonable Offer; (Count II) Common Law Bad Faith;

and (Count III) Unfair Trade Practices pursuant to W. Va. Code

§ 33-11-4.


             The Verified Amended Complaint alleges that

plaintiff’s 2016 Hoosier Desperado “Outlaw Series” 8415LS horse



                                   2
trailer suffered flood damage on April 29, 2017.   Verified. Am.

Compl. ¶ 6.   The trailer was insured by Erie’s automobile

insurance policy, which plaintiff attached for the first time as

Exhibit 1 to her Verified Amended Complaint.   Id. ¶ 7.    As the

trailer manufacturer, “Hoosier,” is now out of business,

plaintiff provided Mr. Walker a quote of a 2015 model Hoosier

Desperado 8415LS horse trailer for $104,623.00.    Id. ¶¶ 10–12.

Despite plaintiff’s efforts, Mr. Walker provided plaintiff with

quotes of $72,900 and $70,000 based on estimates he received

from the “Mail Trailer Sales” dealership in Indiana and the

“Lucky Bee Trailers” dealership in Virginia.   Id. ¶ 13.     When

plaintiff contacted those dealerships, “they denied they had

spoken with Michael Walker, or anyone at all, to provide quotes

as to the ACV of the horse trailer.”   Id. ¶ 14.   Nonetheless,

Erie and Mr. Walker allegedly made an offer of approximately

$74,538.00 based on these dealership estimates.    Id. ¶ 15.    This

offer1 was repeated several times up until it was made last on

May 29, 2018.   Id. ¶ 16.




1 Insofar as the Petition alleged that Mr. Walker had “determined
that the market value for [plaintiff’s] trailer is $71,450.00,”
see Pet., plaintiff’s amended pleadings and response to
defendant’s motion to dismiss indicate that the actual offer was
for $74,538.00. See Pl.’s Resp. to Mot. Dismiss 2, ECF No. 16.
Erie does not dispute that the offer was for $74,538.00. See
Erie’s Mem. Supp. Mot. Dismiss 6, ECF No. 12.


                                 3
            On October 31, 2019, Erie filed a motion to dismiss.

See Erie’s Mot. Dismiss, ECF No. 11.    Erie argues plaintiff

failed to obtain “the opposing party’s written consent or the

court’s leave” pursuant to Fed. R. Civ. P. 15(a)(2).    Moreover,

Erie argues that amending the pleading would be “futile” because

all three claims would not survive a motion to dismiss.       See

Erie’s Mem. Supp. Mot. Dismiss, ECF No. 12 (“Erie’s Mem.”).

First, Erie argues that plaintiff fails to state a claim for

breach of contract because the insurance policy never references

a “commercially reasonable offer,” and therefore the failure to

make a “commercially reasonable offer” is not a breach of

contract.   Id. at 7.   Second, this inability to “substantially

prevail” on her breach of contract claim is purportedly

dispositive on plaintiff’s claim of bad faith.    Id. at 8.

Finally, Erie argues that Count III is barred by a one-year

statute of limitations period.    Id.   In the alternative, Erie

attaches an answer to the Verified Amended Complaint as Exhibit

A to its motion.    See Answer, ECF No. 11-1.


            On November 14, 2019, plaintiff filed her response to

the motion to dismiss, explaining that counsel interpreted the

September 17, 2019 scheduling order to mean plaintiff could file

an amended complaint without a motion.    Pl.’s Resp. to Mot.

Dismiss, ECF No. 16 (“Pl.’s Resp.”).     In the event this




                                  4
interpretation was mistaken, plaintiff filed a motion to amend

the complaint on November 14, 2019 as well.   See Pl.’s Mot. Am.

Compl., ECF No. 15 (“Pl.’s Mot. Am.”).   Plaintiff’s response

adds that “in the interest of [] judicial efficiency, Plaintiff

will move to amend the Complaint and remove the words

‘commercially reasonable offer’ from Count I.”   Pl.’s Resp. 4.

The “Second Amended Complaint” is attached as Exhibit 1 to

plaintiff’s motion to amend.   See Second Am. Compl., ECF No. 15-

1 (“Second Am. Compl.”).   The Second Amended Complaint removes

the references to a “commercially reasonable offer” under

Count I, alleging instead that Erie and Mr. Walker failed to

pay Actual Cash Value (or “ACV”) under the insurance policy.

Verified Am. Compl. ¶¶ 22–26; Second Am. Comp. ¶¶ 22–26.2       In

addition to explaining this and other minor changes, plaintiff’s

response argues that the statute of limitations does not bar

Count III because the continuing tort doctrine applies.   Pl.’s

Resp. 2.


           In its opposition to the motion to amend and reply

in support of its motion to dismiss, Erie argues that




2 The Second Amended Complaint also changes the title of Count I
from “Breach of Contract Failure to Make a Commercially
Reasonable Offer” to simply “Breach of Contract.”
The phrase “commercially reasonable offer” reappears only under
Counts II-III. Second Am. Compl. ¶¶ 30, 35.



                                 5
plaintiff’s amended complaint has no legal effect and, in any

case, the November 14th motion provides no basis for allowing

plaintiff to add new causes of action and a new party after

this delay.   See Erie’s Opp. to Pl.’s Mot. Am. Compl., ECF No.

17 (“Erie’s Opp.”); Erie’s Reply, ECF No. 18 (“Erie’s Reply”).



                       II. Governing Standard


          When moving to amend the pleadings after the deadlines

provided in the scheduling order, “a party must first

demonstrate ‘good cause’ to modify the scheduling order

deadlines” under Rule 16(b)(4) “before also satisfying the Rule

15(a)(2) standard for amendment.”    Cook v. Howard, 484 F. App’x

805, 814–15 (4th Cir. 2012) (citing Nourison Rug Corp. v.

Parvizian, 535 F.3d 295, 298–99 (4th Cir. 2008)); see also

Hawkins v. Leggett, 955 F.Supp.2d 474, 497-99 (D. Md. 2013)

(stating and applying two-part test).


          Rule 16(b)(4) provides that “[a] schedule may be

modified only for good cause and with the judge's consent.”

Fed. R. Civ. P. 16(b)(4).   Factors to consider include the

“danger of prejudice to the non-moving party, the length of

delay and its potential impact on judicial proceedings, the

reason for the delay, and whether the movant acted in good

faith.”   Tawwaab v. Virginia Linen Serv., Inc., 729 F. Supp. 2d



                                 6
757, 768–69 (D. Md. 2010) (citations omitted).   “Rule 16(b)’s

good cause standard focuses on the timeliness of the amendment

and the reasons for its tardy submission; the primary

consideration is the diligence of the moving party.”    Montgomery

v. Anne Arundel Cty., Maryland, 182 F. App’x 156, 162 (4th Cir.

2006) (citations omitted); see also Hawkins, 955 F.Supp.2d at

498 (“The movant satisfies the good cause requirement by showing

that, despite diligence, the proposed claims could not have been

reasonably brought in a timely manner.”).


          Insofar as they display a lack of diligence, attorney

inadvertence or carelessness do not constitute good cause.     See

O’Connell v. Hyatt Hotels of Puerto Rico, 357 F.3d 152, 155 (1st

Cir. 2004) (denying motion to amend complaint filed 5 months

after scheduling order deadline where plaintiffs “blame[d] the

error on a failure of communication between local counsel in

Puerto Rico and lead counsel in Pennsylvania”); Johnson v.

Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)

(“[C]arelessness is not compatible with a finding of diligence

and offers no reason for a grant of relief.”); Tawwaab, 729 F.

Supp. 2d at 769.


          If the proposed amendment passes the Rule 16(b) test,

a party may amend the pleadings under Rule 15(a)(2) by obtaining

“the opposing party’s written consent or the court's leave.”



                                7
Fed. R. Civ. P. 15(a)(2).   Rule 15(a)(2) instructs that “[t]he

court should freely give leave when justice so requires,” id.,

which has been held to disallow an amendment “only where it

would be prejudicial, there has been bad faith, or the amendment

would be futile.”   Nourison, 535 F.3d at 298 (citing HCMF Corp.

v. Allen, 238 F.3d 273, 276–77 (4th Cir. 2001)).   The existence

of prejudice to an opponent “is reason sufficient to deny

amendment,” and the “absence of prejudice, though not alone

determinative, will normally warrant granting leave to amend.”

Davis v. Piper Aircraft Corp., 615 F.2d 606, 613 (4th Cir. 1980)

(finding no prejudice where a defendant “was from the outset

made fully aware of the events giving rise to the action”).

“[M]ere delay absent any resulting prejudice or evidence of

dilatoriness [is] not sufficient justification for denial.”

Ward Elecs. Serv., Inc. v. First Commercial Bank, 819 F.2d 496,

497 (4th Cir. 1987) (alternations omitted) (citations omitted);

Edwards v. City of Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999).


          Even in the absence of prejudice, an amendment is

futile “if the proposed amended complaint fails to satisfy the

requirements of the federal rules,” such as Rule 12(b)(6).     U.S.

ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 376

(4th Cir. 2008) (quoting United States ex rel. Fowler v.

Caremark RX, LLC, 496 F.3d 730, 740 (7th Cir. 2007)).   The




                                 8
proposed amendment may also be futile if “the statute of

limitations bars a cause of action.”     United States v. Pittman,

209 F.3d 314, 317 (4th Cir. 2000) (citations omitted).



                           III. Discussion


          First, Erie argues that plaintiff’s failure to obtain

leave under Rule 15 means the amended complaint has no legal

effect.   Although the Verified Amended Complaint was entered on

the docket within the deadline for amending the pleadings under

the September 17, 2019 scheduling order, “an amended complaint

is not actually ‘filed’” under Rule 15 “until the court grants

‘leave’ for the amendment.”     Angles v. Dollar Tree Stores, Inc.,

494 F. App’x 326, 329 (4th Cir. 2012) (citing Murray v.

Archambo, 132 F.3d 609, 612 (10th Cir. 1998)).    Plaintiff did

not request leave until after the deadline to amend the

pleadings or to join additional parties had expired.    Therefore,

inasmuch as plaintiff did not originally move to amend the

complaint, plaintiff must show that good cause exists to modify

the court’s scheduling order.


          Neither Erie nor plaintiff directly addresses Rule

16(b)’s good cause standard.    Instead, Erie focuses to the

futility of plaintiff’s motion, relying on U.S. ex rel. Mathews

v. HealthSouth Corp., 332 F.3d 293 (5th Cir. 2003); Erie’s Reply



                                   9
2.   In Mathews, the plaintiff also submitted an amended

complaint without first requesting leave of court.      Id. at 294.

By the time the plaintiff later re-delivered the amended

complaint with a proper request for leave, the statute of

limitations on the plaintiff’s newly added age discrimination

claim had expired.     Id.   On appeal, the Fifth Circuit held that

the newly added claim was barred by the statute of limitations

because the amended complaint was only deemed filed after it was

resubmitted with a request for leave.      Id. at 296–97.   It

reasoned that “failing to request leave from the court when

leave is required makes a pleading more than technically

deficient.    The failure to obtain leave results in an amended

complaint having no legal effect.”      Id. at 296.


             Mathews recognized the common exception, however, that

“an untimely amended pleading served without judicial permission

may be considered as properly introduced when leave to amend

would have been granted had it been sought and when it does not

appear that any of the parties will be prejudiced by allowing

the change.”    Id. at 295–96 (quoting 6 Charles Alan Wright,

Arthur R. Miller & Mary Kay Kane, Federal Practice & Procedure §

1484 (3d ed. 1990)).     The exception did not apply in Mathews

“because the loss of the affirmative defense of statute of

limitations would prejudice” the defendant if the court




                                   10
considered the amended complaint filed without leave of court.

Id. at 297.


           Here, there is no such indication of prejudice.

Plaintiff’s untimely motion to amend explains that “counsel

previously filed a verified amended complaint without a motion

to amend due to a possible misinterpretation of this Honorable

Court’s scheduling order.”   Pl.’s Mot. Am. 2.   While this lack

of prejudice “will normally warrant granting leave to amend”

under Rule 15, see Davis, 615 F.2d at 613, the court’s foremost

consideration is the plaintiff’s diligence under Rule 16(b).

Montgomery, 182 F. App’x at 162.


           The misinterpretation by plaintiff’s counsel is

understandable and there is evidence that plaintiff acted

diligently here.   The Verified Amended Complaint — which

plaintiff attempted to timely file — and the Second Amended

Complaint are nearly identical, except for the references to a

“commercially reasonable offer” that have been eliminated from

Count I.   Plaintiff did not seek to add a whole new claim or new

party in the interim, and plaintiff only barely missed the

court-imposed deadline.   This is not a situation involving a

significant delay between the scheduling order deadlines and

plaintiff’s motion.   See, e.g., Tesone v. Empire Mktg.

Strategies, 942 F.3d 979, 989 (10th Cir. 2019) (finding lack of



                                11
good cause to amend scheduling order where plaintiff “missed the

initial deadline, expressed an intent to file a motion to extend

time, and then inexplicably waited for seven months to file her

motion”); Whichard v. Specialty Restaurants Corp., 220 F.R.D.

439, 440 (D. Md. 2004) (denying motion to amend complaint filed

five months after scheduling order deadline and adding a new

party therein).     Plaintiff here moved to amend the complaint

only a month after filing the Verified Amended Complaint and

only 14 days after the deadline set forth in the court’s

scheduling order.


             “[A] motion to amend should be made as soon as the

necessity for altering the pleading becomes apparent.”     Deasy v.

Hill, 833 F.2d 38, 41 (4th Cir. 1987).     Under the circumstances

noted, plaintiff remedied its initial defect with relative

diligence.    Inasmuch as the court finds good cause shown under

Rule 16(b), the court turns to whether to grant leave to amend

under Rule 15(a)(2).


             First, the court does not find that there has been

undue delay.    As explained above, the motion was filed only 14

days late and Erie was already aware of the new causes of action

and new party added to the Verified Amended Complaint before the

October 31, 2019 deadline.    Discovery is not set to close until

May 26, 2020 and trial is scheduled for October 6, 2020.     Thus,



                                  12
there is no apparent undue delay that would prejudice Erie when

plaintiff filed the motion to amend well before these deadlines.

See, e.g., Simmons v. Justice, 196 F.R.D. 296, 297 (W.D.N.C.

2000) (denying leave under Rule 15 where “the ‘undue delay’ is

apparent: the moving defendants waited nearly five months, until

discovery closed and the last day for filing dispositive

motions”).


             Second, the court considers whether the amendment

would be futile.     The insurance policy states, in relevant part:

“‘We’ will pay Actual Cash Value for ‘loss’ to stolen or damaged

property” and that “Actual Cash Value reflects fair market

value, age and condition of the property at the time of the

‘loss.’”     Second Am. Compl., Ex. 1 at 7.


             “A claim for breach of contract requires proof of the

formation of a contract, a breach of the terms of that contract,

and resulting damages.”     Sneberger v. Morrison, 776 S.E.2d 156,

171 (W. Va. 2015).     To state a claim for breach of contract,

plaintiff “must allege facts sufficient to support the following

elements: the existence of a valid, enforceable contract; that

the plaintiff has performed under the contract; that the

defendant has breached or violated its duties or obligations

under the contract; and that the plaintiff has been injured as a

result.”     Exec. Risk Indem., Inc. v. Charleston Area Med. Ctr.,



                                  13
Inc., 681 F. Supp. 2d 694, 714 (S.D.W. Va. 2009) (citing 23

Williston on Contracts § 63:1 (Richard A. Lord, ed. 4th ed. West

2009)).   Moreover, “the West Virginia Supreme Court of Appeals

has ‘declined to recognize an independent claim for a breach of

the common law duty of good faith,’ and has instead held that

such a claim sounds in breach of contract.”    Powell v. Bank of

Am., N.A., 842 F. Supp. 2d 966, 981 (S.D.W. Va. 2012) (citing

Doyle v. Fleetwood Homes of Va., 650 F.Supp.2d 535, 541 (S.D.W.

Va. 2009)).


           Erie draws a fine distinction between the reference to

a “commercially reasonable offer” in the Verified Amended

Complaint and the requirement that Erie pay “Actual Cash Value”

reflecting “fair market value, age and condition of the property

at the time of the ‘loss.’”   Erie’s Opp. 4–5.    In evaluating a

motion to dismiss under Rule 12(b)(6), the court must “draw[]

all reasonable . . . inferences from th[e] facts in the

plaintiff’s favor . . .”   Edwards, 178 F.3d at 244.   The

imprecise reference to a “commercially reasonable offer” will

not defeat plaintiff’s Count I claim for breach of contract when

the complaint directly refers to the “Actual Cash Value”

requirement.   Id. ¶¶ 9, 21, 23.    The use of the term,

“commercially reasonable offer,” in Count I is mere surplusage.

Moreover, plaintiff corrects this purported defect by removing




                                   14
the reference to a “commercially reasonable offer” under Count I

in the Second Amended Complaint.


           Erie also argues for the first time in its reply to

the motion to dismiss that plaintiff fails to state a claim for

breach of contract because under the insurance policy Erie “was

required to make an offer and did make an offer.”    Erie’s

Reply 4.   While the court does not generally consider arguments

made for the first time in a reply, the court observes that

plaintiff has plausibly alleged that Erie’s offer did not comply

with the insurance policy.   Accordingly, the court does not find

Count I futile.


           For similar reasons, Erie asserts that plaintiff

cannot sustain her Count II bad faith claim under Hayseeds v.

State Farm Fire and Cas. Co., 352 S.E.2d 73 (W. Va. 1986).      See

Erie’s Mem. 8.    Syllabus Point 1 of Hayseeds provides as

follows:


     Whenever a policyholder substantially prevails in a
     property damage suit against its insurer, the insurer
     is liable for: (1) the insured's reasonable attorneys’
     fees in vindicating its claim; (2) the insured’s
     damages for net economic loss caused by the delay in
     settlement, and damages for aggravation and
     inconvenience.

Syl. Pt. 1, Hayseeds, 352 S.E.2d at 74.   Erie maintains that

plaintiff cannot bring a bad faith claim under Hayseeds if

plaintiff cannot “substantially prevail” on her breach of


                                 15
contract claim.     See Erie’s Mem. 8.   Inasmuch as plaintiff

states a claim for breach of contract, Count II is not futile

either.


             Finally, Erie argues that plaintiff’s Count III

allegation of unfair trade practices is barred by a one-year

statute of limitations.     See W. Va. Code § 55-2-12(c).   The

parties agree that claims involving unfair settlement practices

under the West Virginia Unfair Trade Practices Act (“UTPA”) are

governed by the one-year statute of limitations.      See Syl. Pt.

1, Wilt v. State Auto. Mut. Ins. Co., 506 S.E.2d 608, 608 (W.

Va. 1998) (“Claims involving unfair settlement practices that

arise under the [UTPA] are governed by the one-year statute of

limitations set forth in West Virginia Code § 55-2-12(c)

(1994).”).    The general rule in West Virginia is that “a cause

of action accrues . . . when a tort occurs.”     Syl. Pt. 2,

Gaither v. City Hosp., Inc., 487 S.E.2d 901, 903 (W. Va. 1997)

(citation omitted).    An exception to the rule arises in the case

of a continuing tort, which “requires a showing of repetitious,

wrongful conduct.”     Ricottilli v. Summersville Mem’l Hosp., 425

S.E.2d 629, 632 (W. Va. 1992) (citation omitted). In such a

case, the cause of action accrues, and the statute of limitation

resets, each time the wrongful act re-occurs.      See id. at 632-

33.   Notably, “a wrongful act with consequential continuing




                                  16
damages is not a continuing tort.”    Id. at 632 (citation

omitted).


            Here, the original Petition alleged that Mr. Walker

“states his offer was made 2 years ago.”    See Pet.   In response

in opposition to Erie’s motion to dismiss, plaintiff argues that

the offer to resolve this matter was made for the last time on

May 29, 2018, which was one year prior to when the Petition was

filed on April 26, 2019.   Pl.’s Resp. 2.   Yet, the allegation

that the “offer was repeated several times with on or about

May 29, 2018 being the date the last time the offer was made”

was only included in the proposed amended complaints after the

statute of limitations had expired.    Second Am. Compl. ¶¶ 15–

16.   Plaintiff concedes that the original offer was made two

years prior to the filing of the Petition.      See Pl.’s Resp. 2.


            Next, plaintiff argues that the continuing tort

doctrine applies because “the offers to settle this matter for

less than ACV had been made continuously for two years.”      Pl.’s

Resp. 2.    The mere fact that Erie made the same offer multiple

times does not transform its actions into a continuing tort.

The “continuing tort” doctrine pertains to “events, which for

all practical purposes are identical, occur repeatedly, at short

intervals, in a consistent, connected, rhythmic manner.”

DeRocchis v. Matlack, Inc., 460 S.E.2d 663, 669 n.4 (W. Va.



                                 17
1995)).   In Noland v. Virginia Ins. Reciprocal, the West

Virginia Supreme Court of Appeals relied favorably on a case

that rejected a policyholder’s argument that an “insurer’s

continuous refusal to [provide coverage] amounted to a

continuing tort.”    686 S.E.2d 23, 38 (W. Va. 2009) (citing

Adamski v. Allstate Ins. Co., 738 A.2d 1033 (Pa. Super. Ct.

1999)).


          Later cases have applied Noland to preclude the

application of the continuing tort doctrine to similar types

of UTPA claims.     See Hoh v. Standard Ins. Co., No. 2:17-CV-

01425, 2017 WL 2469237, at *8 n.9 (S.D.W. Va. June 7, 2017);

Elliott v. AAA Ins., No. 5:15CV146, 2016 WL 2766651, at *4

(N.D.W. Va. May 12, 2016).    Plaintiff’s UTPA claim stems from

the failure to make an offer reflecting Actual Cash Value

pursuant to the terms of the insurance policy.     This harm

accrued when the tort originally occurred two years prior to

the filing of this suit.    Thus, plaintiff filed her original

Petition after the statute of limitations had expired as to

what is now presented as Count III.     Therefore, the court finds

that Count III is barred by the statute of limitations.


          Finally, the Verified Amended Complaint filed on

October 17, 2019 and the Second Amended Complaint filed on

November 14, 2019 both add Mr. Walker as a defendant for the



                                 18
first time.    Neither party has addressed the diversity

jurisdictional issue that arises when both the plaintiff and one

of the proposed defendants, Mr. Walker, are residents of West

Virginia.   Plaintiff is a resident of Sissonville, West Virginia

and Mr. Walker is a resident of Saint Albans, West Virginia.

See Second Am. Compl. ¶¶ 1, 4.    Unless plaintiff informs the

court on or before March 23, 2020 that she chooses to strike

from the Second Amended Complaint Mr. Walker, who is not a

necessary party to this action against Erie, the court will deny

the motion to amend.   Until then, the court will defer ruling on

Erie’s motion to dismiss.



                            IV. Conclusion


            For the foregoing reasons, it is hereby ORDERED that

plaintiff must inform the court on or before March 23, 2020

whether or not she chooses to strike Mr. Walker from the Second

Amended Complaint.


            The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                      ENTER: March 12, 2020




                                 19
